Appeal by defendant from a judgment of the Supreme Court, Kings County (Miller, J.), rendered April 10, 1989, convicting her of attempted robbery in the second degree (two counts), upon a jury verdict, and imposing sentence.
*845Ordered that the judgment is affirmed.
The defendant argues that since her conviction was premised solely on circumstantial evidence, the court committed reversible error when it failed to charge the jury, sua sponte, with respect thereto. However, this issue is unpreserved for appellate review as a matter of law since the defendant failed to request such a charge and did not except to the court’s charge as given (see, People v Thomas, 50 NY2d 467; People v Allen, 135 AD2d 542). We decline to exercise our interest of justice jurisdiction to review the defendant’s claim.
The defendant’s remaining contentions are either unpreserved for appellate review or without merit. Brown, J. P., Harwood, Miller and Ritter, JJ., concur.